DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, drawn to “A method of ejecting a molded article from an injection mold”.
Group II, claims 20 and 19, drawn to “A mold machine” and “A non-transitory computer readable medium”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: “A positionable mold comprising: stationary and moveable mold halves, a core insert and stripper sleeve, and a controller configured to: open the mold and initiate ejector system movement towards the stationary mold half along a first axis, and control velocity of moveable mold half and ejector system, where the molded article is ejected at substantially zero-departure velocity at a predetermined position”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Halter (US20140077416A1) and Schellenbach (US5230856A).  The prior art of Halter teaches a method of ejecting a molded article from an injection mold [0146], the injection mold including a stationary mold half (Fig. 15C, item 98) and a movable half (Fig. 15C, item 896; [0145]), the moveable mold half further including a molding component defining the inner mold face for a cap article (Fig. 16B, item 102A; [0144]), the molding component including inner and outer core inserts (Fig. 15A, items 112, 114) and a stripper sleeve (Fig. 15A, item 116) positionable around the core insert [0146], the injection mold configured to be used in a molding machine (Fig 1, item 900; [0037]), the molding machine having a controller apparatus (Fig. 3, item 501), the method executable by the controller apparatus [0009], the method comprising: during a first portion of a mold opening cycle of the injection mold: initiating opening the injection mold with movement of the moveable mold half through a mold stroke away from the stationary mold half from a mold closed position towards a mold open position [0145]; initiating movement of an ejector of the moveable mold half through an ejector stroke, taught by the retraction of the inner and outer cores, from a molding position towards an ejection position relative to the moveable mold half [0146]; during a second portion of the mold opening cycle of the injection mold, the second portion occurring later in time relative to the first portion of the mold opening cycle of the injection mold: controlling velocity of an ejector actuator linked to the core insert [0146]; the controlling executed such that the molded article is ejected from the molding component with a substantially zero departure-velocity [0157] along the mold stroke axis (Fig. 15C, item (X)) the second portion being initiated at a predetermined portion of the mold opening cycle, named mold open configuration O [0145], the predetermined portion being when the molded article is at a final contact point with the molding component [0146].
Halter is silent on the opening the injection mold and moving the ejector being done along a first axis of operation of the injection mold in relatively opposite directions of movement.
However, the prior art of Schellenbach teaches a stripper plate that is lifted to release its threaded cap product in the direction opposite of the injection mold plate opening direction [Col. 4, line 54 – Col. 5, line 6].
	
During a telephone conversation with Geoffrey Gow on June 24, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Claim Objections
Claim 10 objected to because of the following informalities:  “clears the threaded portion” does not explain whether it means the threads of the closure or the mold outer core. 
The phrase “clears the threaded portion” is disclosed three times in the specification (pages 3, 17, & 29) and only on page 17 does it further explain it refers to the threaded portion of the enclosure.  The Examiner does not understand how a stripper sleeve can clear the threaded portion of the enclosure if the sleeve pushes the enclosure out from the bottom plane of the article and never extends into the enclosure’s inner threaded area.  The Examiner would understand if it was disclosed “a stripper sleeve portion of the molding component clears the article from the threaded portion of the mold outer core”, as the article could release and fall from the mold when the sleeve/article contact plane is moved past contact with the threads of the mold outer core.
Explanation is requested, and appropriate correction is required.

Claim 14 objected to because of the following informalities:  a typographical error exists as “fasted” was typed on line 4 where the Examiner presumes it is meant to be “fastest”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 10, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US20140077416A1), in view of Schellenbach (US5230856A).
With respect to claim 1, the prior art of Halter teaches a method of ejecting a molded article from an injection mold [0146], the injection mold including a stationary mold half (Fig. 15C, item 98) and a movable half (Fig. 15C, item 896; [0145]), the moveable mold half further including a molding component defining the inner mold face for a cap article (Fig. 16B, item 102A; [0144]), the molding component including inner and outer core inserts (Fig. 15A, items 112, 114) and a stripper sleeve (Fig. 15A, item 116) positionable around the core insert [0146], the injection mold configured to be used in a molding machine (Fig 1, item 900; [0037]), the molding machine having a controller apparatus (Fig. 3, item 501), the method executable by the controller apparatus [0009], the method comprising: during a first portion of a mold opening cycle of the injection mold: initiating opening the injection mold with movement of the moveable mold half through a mold stroke away from the stationary mold half from a mold closed position towards a mold open position [0145]; initiating movement of an ejector of the moveable mold half through an ejector stroke, taught by the retraction of the inner and outer cores, from a molding position towards an ejection position relative to the moveable mold half [0146]; during a second portion of the mold opening cycle of the injection mold, the second portion occurring later in time relative to the first portion of the mold opening cycle of the injection mold: controlling velocity of an ejector actuator linked to the core insert [0146]; the controlling executed such that the molded article is ejected from the molding component with a substantially zero departure-velocity [0157] along the mold stroke axis (Fig. 15C, item (X)) the second portion being initiated at a predetermined portion of the mold opening cycle, named mold open configuration O [0145], the predetermined portion being when the molded article is at a final contact point with the molding component [0146].
Halter is silent on the opening the injection mold and moving the ejector being done along a first axis of operation of the injection mold in relatively opposite directions of movement.
However, the prior art of Schellenbach teaches a stripper plate that is lifted to release its threaded cap product in the direction opposite of the injection mold plate opening direction [Col. 4, line 54 – Col. 5, line 6].
Halter and Schellenbach have common features in that the outer stripping sleeve/plate will have relative movement with the mold cores, which allows for a release and ejection of the threaded cap article from the mold.  The main difference is that Halter teaches a stationary stripper sleeve with a retracting mold core, while Schellenbach teaches a retracting mold core with an extending stripper plate.  Further, Schellenbach teaches a safety-seal strip (Fig. 1, item 12) could be part of the enclosure cap.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the retracting mold core and stationary stripper sleeve-type mold internals, taught by Halter, to be replaced by a stripper plate assembly that is lifted to release its threaded cap product in the direction opposite of the injection mold plate opening direction, and the mold core taught by Schellenbach.  This would predictably provide a similar result concerning article removal velocity, except would now provide motion to the stripper plate, extending it away from the mold core, and designed optionally allow for the addition of a safety seal strip to the enclosure cap.  The control system teachings of Halter would still apply to the apparatus of Halter, in view of Schellenbach.

With respect to claim 3, Halter teaches during (i) the initiating movement of the moveable mold half by a platen-moving actuator (Fig. 1, item 915) and (ii) initiating movement of an ejector actuator (Fig. 5C, item 922), the movement of the moveable mold half and the ejector are controlled independently by use of the two actuators. [0145, 0146].  
With respect to claim 4, Halter teaches during (i) the initiating movement of the moveable mold half by a platen-moving actuator (Fig. 1, item 915) and (ii) initiating movement of an ejector (Fig. 15C, item 548), the velocities of the moveable mold half and the ejector are controlled to minimize an overall mold opening time during the mold opening portion of the cycle of the injection mold [0157].
With respect to claim 10, Schellenbach teaches the molded article is a closure having a threaded portion (Fig. 1, item 11), and wherein the final contact point of the molded article with the molding component occurs when a stripper sleeve portion of the molding component clears the threaded portion [Col. 5, lines 4-8].
With respect to claim 11, Schellenbach teaches a safety-seal strip (Fig. 1, item 12) could be part of the enclosure cap (Fig. 1, item 11), wherein the final contact point of the molded article with the molding component occurs when the molding component engages only the safety seal of the closure [Col. 5, lines 4-8].
With respect to claim 14, Halter teaches the molded article is one of a plurality of molded articles that are moldable in the mold (Fig. 3, items 102; [0064]).  
While Halter does not explicitly teach a minimized velocity differential between molded articles, Halter teaches one ejector actuator drives a mold shoe (Fig. 2A, item 130; [0057]) that controls the release of a plurality of articles (Fig 2a, items 102).  It would be prima facie obvious to one of ordinary skill in the art that a uniform ejection speed across the mold shoe should minimize the velocity difference between the articles; especially when considering the stripper sleeve, driven by the ejector actuator, does not impart significant forward velocity to molded articles and as such the articles have the tendency of simply falling off [0157].
	With respect to claim 15, Halter teaches controlling velocity is executed such that the plurality of molded article are ejected from the injection mold substantially only in a direction that is substantially perpendicular to the first axis of operation of the injection mold.  Halter explains this with the movement of the first mold shoe 130, along the mold-stroke axis X, may be driven, at least in part, by the ejector actuator 922 of the mold clamping assembly 996 [0057], and that the articles have a tendency to fall off the stripper sleeve once released from the mold core [0157].
	With respect to claim 16, Halter teaches said controlling comprises “coordinated control of the core actuator 255 (i.e. governs positioning of the outer core 114), the ejector actuator 922 (i.e. governs positioning of the stripper sleeve 116), and the platen-moving actuator 915 (i.e. governs positioning of the mold core 111), wherein the core actuator 255 and the ejector actuator 922 are directed to extend with equal displacement, and in the opposite direction, to the platen-moving actuator 915 [0150].”
	With respect to claim 17, Halter teaches said controlling comprises: coordinating actuation of the ejector actuator linked to the core insert and the stripper actuator that is linked to the stripper sleeve for movement of the core insert and the stripper sleeve in opposite directions [0150].  Halter teaches that the stripper sleeve remains stationary in relation to the spacer plate (Fig. 16, item 970) as the inner and outer core are retracted in the direction away from the stationary mold half (Fig. 15B to 15C; [0146]).
With respect to claim 18, Halter teaches the core insert comprises an inner core and an outer core and wherein the only controlling at least one of the ejector actuator linked to the core insert (Fig. 16C, items 915, 255; [0150]); and the stripper actuator that is linked to the stripper sleeve comprises controlling the ejector actuator linked to the inner core (Fig. 16C, item 915; [0150]).  Halter teaches “the core actuator 255 and the ejector actuator 922 are directed to extend with equal displacement, and in the opposite direction, to the platen-moving actuator 915 [0150]”.

Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US20140077416A1), in view of Schellenbach (US5230856A), as set forth above in the rejection of claim 1, and further in view of Drazick (US3893644A).
With respect to claim 2, Halter teaches the concept of not imparting significant forward velocity during the stripping operation, stating the molded article simply falls off the stripper sleeve as the sleeve releases the article from the mold core [0157].  
Halter, in view of Schellenbach, is silent on a zero velocity release of the article as the stripper sleeve extension speed matches the speed of the moveable mold half opening speed, but Halter does state that the actuators for platen movement (Fig. 1, item 915) and for the ejector system (Fig. 1, item 922) can be controlled and operated independently [0145-0146].
However, the prior art of Drazick teaches the controlling velocity comprises matching velocity, in opposing directions, of the moveable mold half (Fig. 4, items 100, 104) and ejector pins (Fig. 5B, items 109) capable of providing a zero velocity release of a molded article [Col. 6, lines 10-21].  This is accomplished where a rack and pinion system (Figs. 5A-C, items 54, 56, 66) transfers opposite-direction movement at a 1:1 ratio to ejector pins within the moving mold half.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of having equal and opposing velocity of the article ejectors to the moving mold half, as taught by Drazick, to predictably improve the device of Halter, in view of Schellenbach, since the controller and actuators of Halter could be programmed to have equal and opposing velocity outputs for the article ejectors to the moving mold half, and this zero-velocity ejection of the part would reduce scattering or damage of parts.  See MPEP 2143(I)(D).

With respect to claim 5, Drazick teaches the moving mold half and the ejector having matching speeds in opposite directions, where the delay in ejector movement is controlled by an actuator rod (Fig. 4, item 122), which leads a zero-velocity ejection of the article at a predetermined portion of the mold open cycle (Fig. 5B, item 122; [Col. 6, lines 10-21]).  Refer to the rejections of claims 1 and 2 above.  
With respect to claim 6, Drazick teaches the matching velocity is commenced at a first pre-determined period of time, after the gap (Fig. 4, item 123) closes and the actuator rod (Fig. 4, item 122) contacts the first rack (Fig. 4, item 116) to initiate ejector movement [Col. 6, lines 10-12], before the predetermined portion of the mold opening cycle and continues for a second pre-determined period of time after the predetermined portion of the mold opening cycle when the ejector pins (Fig. 4, items 109) have extended to eject the article [Col. 6, lines 12-21].  Refer to the rejection of claim 5 above.
With respect to claim 7, Halter teaches controlling both the opening speed of the moveable mold half and the speed of the ejector [0037]. 
With respect to claims 8 and 9, Halter teaches the molded article is one of a plurality of molded articles that are moldable in the injection mold (Fig. 3, items 102; [0064]).
It would be prima facie obvious to one of ordinary skill in the art that a uniform ejection speed across the mold shoe should minimize the velocity difference between the articles; especially when considering the stripper sleeve, driven by the ejector actuator, does not impart significant forward velocity to molded articles and as such the articles have the tendency of simply falling off [0157].
It would be prima facie obvious to one of ordinary skill in the art that the apparatus of Halter, in view of Schellenbach and Drazick, could mold a plurality of articles in one cycle as described by Halter.
As an alternative to the actuator controls presented in the rejection of claim 2 above, since Halter teaches one ejector actuator (922) drives a mold shoe (Fig. 2A, item 130; [0057]) controlling the release of a plurality of articles (Fig 2a, items 102) independently from controls of the platen-moving actuator (915), it would have been prima facie obvious to one of ordinary skill in the art at the time of filing that the moving mold half could be brought to the open position and stopped prior to ejector actuation.  This would allow for matching speeds of the stripper plate ejectors, taught by Schellenbach, with the ejection speed of the articles, wherein the articles have substantially equal ejection speeds in the apparatus of Halter, in view of Schellenbach, and Drazick. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US20140077416A1), in view of Schellenbach (US5230856A), as set forth above in the rejection of claim 1, and further in view of Hofmann (US20020140119A1).
With respect to claim 12, Halter teaches the molding machine can be operated manually [0070] or controlled automatically [0076] to operate the mold, which includes opening and closing the mold via a platen-moving actuator [0072], and relative motion of the mold core and stripper sleeve to eject the article using the stripper actuator [0073].  
Halter, in view of Schellenbach, is silent on a predetermined ejection position or adjusting speeds of the moving platen actuator or ejection actuator, even though these would be known as common features of mold machines to a person of ordinary skill in the art prior to the time of filing.
However, the prior art of Hofmann teaches  at least two positionally dependent measured variables of an ejection mechanism of a plastic injection mold can be registered and in that at least one speed/displacement profile of the ejection mechanism can be predetermined as a positionally dependent setpoint value [0008].  Hofmann further teaches that the ejection mechanism registers the position of the movement system [0022], an ejection system setpoint input takes place by means of at least one speed/displacement profile or a displacement profile derived from the speed [0023]; and data is acquired for the positional determination of the mold, and the closing/opening speed of the mold [0017].
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of determining the ejector speed setting by using a mold displacement profile to predetermine the article ejection position, taught by Hofmann, to improve the apparatus taught by Halter, in view of Schellenbach, by predictably predetermining the exit position for molded articles, preventing damage to the mold or the articles by using an improper ejection position.  
With respect to claim 13, Halter teaches the commencing execution comprises delaying starting an ejector profile execution.  Halter teaches during (i) the initiating movement of the moveable mold half by a platen-moving actuator (Fig. 1, item 915) and (ii) initiating movement of an ejector actuator (Fig. 5C, item 922), the movement of the moveable mold half and the ejector are started in independent steps by use of the two actuators. [0155, 0156].  Halter illustrates this insteps by Figures 5A-D, showing the mold has opened wide enough for the ejecting article to avoid contact with the stationary mold half.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Kamiguchi (US5736079A), [Col. 5, lines 37-58, Col. 6, lines 37-67].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742